Citation Nr: 0306537	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  00-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than December 17, 
1987 for the award of service connection and a 10 percent 
rating for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel






INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1960.  This appeal arises from a February 2000 
rating decision of the Department of Veterans Affairs (VA), 
Los Angeles, California, regional office (RO), which denied 
an earlier effective date for the award of service connection 
and a 10 percent rating for tinnitus, and determined that the 
RO had previously assigned an erroneous effective date 
(December 17, 1987), when the actual effective date was 
August 14, 1992, the date of the reopened claim.  [As the 
error was administrative error on the part of VA, no action 
to create an overpayment was taken.]  

The veteran relocated and his appeal is being addressed by 
the RO in Reno, Nevada.  The most recent correspondence from 
the veteran reveals that he has relocated again, this time to 
New Mexico, and desires that his appeal be processed by the 
Albuquerque RO.

The veteran has also raised a claim for benefits under 
38 U.S.C.A. § 1151.  Notations on file reflect that the RO is 
developing such claim.  In March 2002,  the veteran asserted 
a claim for service connection for allergies.  That matter is 
referred to the RO for appropriate action. 


REMAND

In a VA Form 9 (Appeal to the Board of Veterans' Appeals 
(Board)) dated in September 2000, the veteran indicated that 
he desired a hearing before a Member of the Board at the RO.  
In subsequent correspondence, he expressed a desire for a 
videoconference hearing in lieu of an in-person hearing.  A 
videoconference hearing was scheduled for August 2002, but 
was postponed.  In March 2003, the veteran again indicated 
that he desired a videoconference hearing.  Inasmuch as 
videoconference hearings are scheduled by the RO, the case 
must be remanded for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:
1.  The RO should confirm that the 
veteran is residing in New Mexico and, if 
this is so, arrange for his claims folder 
to be transferred to the jurisdiction of 
the Albuquerque, New Mexico RO.  

2.  The appropriate RO should then 
schedule the veteran for a 
videoconference hearing before a Member 
of the Board sitting in Washington, DC.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


